PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL DEFINED INCOME (PDI) VARIABLE ANNUITY Supplement dated February 8, 2016 to Prospectus dated April 27, 2015 This supplement should be read and retained with the prospectus for your Annuity. This supplement updates certain information in the Prospectus for the Prudential Defined Income (PDI) Variable Annuity.If you would like another copy of the current prospectus for PDI, please call us at 1-888-PRU-2888. FOR USE IN CALIFORNIA ONLY We are issuing this supplement to reflect changes to one of the Portfolios of the Advanced Series Trust (“AST”). Changes to “Underlying Mutual Fund Portfolio Annual Expenses”: Changes to the AST Money Market Portfolio (effective February 16, 2016), are reflected in the table below. The table in the Prospectus entitled “Underlying Mutual Fund Portfolio Annual Expenses” in “Summary of Contract Fees and Charges” has been amended as follows: UNDERLYING MUTUAL FUND PORTFOLIO ANNUAL EXPENSES (as a percentage of the average net assets of the underlying Portfolios) For the year ended December 31, 2014 (restated to reflect current fees) Underlying Portfolio Advanced Series Trust Management Fees Other Expenses Distribution (12b-1) Fees Dividend Expense on Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver or Expense Reimbursement Net Annual Fund Operating Expenses AST Money Market Portfolio* 0.32% 0.03% 0.25% 0.00% 0.00% 0.00% 0.60% 0.02% 0.58% *See notes immediately below for important information about this fund. AST Money Market Portfolio.The Portfolio’s investment managers have contractually capped the Portfolio’s management fee at 0.30% of the Portfolio’s average daily net assets.The management fee cap is permanent and may not be removed or otherwise modified. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE PDICASUP4
